公平就业机会委员会（EEOC ）
和
司法部民权司，移民相关不公平雇佣行为特别顾问办公室（OSC ）
你知道去哪里求助吗？
联邦有多个保护求职者和工人不受就业歧视的法律。这些法律由调查歧视的联邦机构执行。
当人们认为他们已经是受到歧视的受害者时，他们往往不知道从哪里得到帮助。因为这取决于歧视的类型或雇主的
企业规模。不同的机构都可能会参与。如果你认为你是歧视的受害者, 本手册将帮助你了解该与哪个机构联系。

基于原籍的歧视
什么是基于原籍的就业歧视？
一般来说，这是你的雇主根据你的出生所在国或血统（实际或感知)，或在某些情况下，根据你的口音或你说
英语的能力，以不同的方式对待你。
例如，当雇主只雇用那些以英语为母语的工人，不管口音是否会干扰工作绩效时，就是原籍歧视。

如果我要提交一份基于原籍的歧视控告，我应联系哪一个机构？
如果你的雇主整个公司（不只是在你工作的地点）有至少 15 名员工， 你应向 EEOC 控告。你可以致电 1‐

800‐669‐4000 ，或上网到 www.eeoc.gov/field 寻找地方办公室。
如果你的雇主整个公司有 4 至 14 名员工，你应该向 OSC 提交控告 。你可以拨打 OSC 热线 1‐800‐255‐

7688 询问有关你的权利，或访问 OSC 网站：www.justice.gov/crt/about/osc

基于公民身份的歧视
什么是基于公民身份的雇佣歧视？
这是当你的雇主因为你是或不是美国公民，或者因为你是某一类移民，而以不同的方式对待你。
公民身份歧视的一个例子是当雇主只想雇用有 H1 ‐ B 签证的人。

如果我要提交一份基于公民身份的歧视控告，我应联系哪一个机构？
如果你的雇主在整个公司有至少 4 名员工，你应该向 OSC 提交控告。
你可以拨打 OSC 热线 1‐800‐255‐7688 询问有关你的权利，或访问 OSC 网站：

www.justice.gov/crt/about/osc
Chinese

I‐9 表或“E‐Verify” （电子验证）文件歧视
什么是文件歧视？
文件歧视是当雇主验证就业资格时，要求比联邦法律规定更多或不同的文件，拒绝有效证件，或基于工人的
公民身份或原籍要求特定文件。你的雇主使用 电子验证 时也可能对你做出文件歧视。
文件歧视的一个例子是，如果受雇时你选择出示驾照和社会安全卡，但你的雇主也要求看你的永久居民卡
（绿卡）。

如果我要提交一份基于文件歧视的歧视控告，我应联系哪一个机构？
如果你的雇主在整个公司有至少 4 名员工，你应该向 OSC 提交控告。
你可以拨打 OSC 热线 1‐800‐255‐7688 询问有关你的权利，或访问 OSC 网站：

www.justice.gov/crt/about/osc

你有额外的保护！
根据联邦法律，你也免受基于种族、肤色、性别、残疾、宗教、年龄（ 40 岁以上）、遗传信息（包括家庭病史）
的就业歧视.
如果你的雇主整个公司（不只是在你工作的地点）有至少 15 名员工1， 你应向 EEOC 控告。你可以致电 1‐800‐

669‐4000 ，或上网到 www.eeoc.gov/field 寻找地方办公室。
有些州也有法律保护申请人和员工免受基于种族、颜色、性别、残疾、宗教、年龄（超过及 40 岁以下） 、性取
向、公民身份、国籍、和家庭状况，在其他基础上的歧视。这些法律可以包括少于 15 名员工的雇主。
在一些地方，你可以联系 311，向你的本地人权或公平雇佣行为机构获取实施反歧视法律的资料。你也可以尝试
在网上搜索有关这些机构的资料。

时间限制
如果你认为你是一个雇佣歧视的受害者, 立即寻求帮助是很重要的。因为有提交控告的时限。有些法律规定在 180
天内提交一份控告。如果你等待，你将失去你的权利！
对于你的就业权的问题，你可拨打 OSC 热线 1‐800‐255‐7688。该热线周一至周五东部时间上午 9 时至下午 5 时
开通，你会收到即刻的援助。如果你选择，你的电话可以是匿名的。也提供语言口译。
你可以拨打 1‐800‐669‐4000 致电 EEOC。 这个号码周一至周五东部时间上午 7 时至下午 8 时开通。也提供语言
口译。
如果你不能确定该给哪个机构打电话，请致电上述两个号码，我们将确保你将被转介到适当的机构而获得帮助。
1 对于年龄歧视，你的雇主在整个公司必须有至少 20 名雇员。

Chinese

